UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS

 

VICTOR ANDREWS, ‘
Case No.: 1:19-cv-5288
Plaintiff, NOTICE OF DISMISSAL
PURSUANT TO FRCP
-against- 41(a)(1)(A)(i)

DS CANTINA, INC.,

Defendant.

 

PLEASE TAKE NOTICE that the claims of Plaintiff, VICTOR ANDREWS, are hereby
dismissed without prejudice, in their entirety, as against Defendant, DS CANTINA, INC., pursuant

to Federal Rule of Civil Procedure 41(a)(1)(A)(ji).

Dated: August 20, 2019
New York, New York

 

 
   
   

itigation Group, PLLC
est Monroe Street
Chicago, IL 60603
Phone: (212) 465-1188

SO ORDERED:

 

US.D.J.
